Citation Nr: 1125033	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for essential tremor of the left hand.

2.  Entitlement to an initial rating in excess of 10 percent for essential tremor of the right hand.

3.  Entitlement to an initial compensable rating for bilateral pes planus.

4.  Entitlement to an initial compensable rating for a surgical scar of the right wrist.

5.  Entitlement to an initial rating in excess of 10 percent for right wrist disability, status post fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in May 2009.  He failed to report for that hearing and did not request that it be rescheduled.

The issues of entitlement to higher initial evaluations for essential tremor of the hands and for right wrist disability and scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral pes planus is manifested by objective evidence of flattening of the longitudinal arch; range of motion of the Veteran's feet is full.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In March 2006 the Veteran acknowledged that he had been informed of the evidence necessary to substantiate his claim.  He also acknowledged that VA had advised him of the evidence it would obtain and the evidence he was responsible to provide.  

In May 2006, prior to the adjudication of the Veteran's claim, a letter from VA advised him of the status of the claim.  He was asked to provide evidence to include a copy of his DD Form 214, and to identify treatment providers.  This letter discussed the evidence of record and told the Veteran how VA would assist him in obtaining additional relevant evidence.  The Veteran was advised of the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Moreover, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

With respect to VA's duty to assist, the Board notes that a VA examination has been carried out.  The Board finds that the examination was adequate in that it was conducted by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, it finds that the disability has not significantly changed and that a uniform rating is appropriate.

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2010).  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).


When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's pes planus is currently evaluated as noncompensably disabling.  The rating criteria for evaluating pes planus (acquired flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides for the assignment of a noncompensable evaluation for bilateral pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, assignment of a 30 percent for bilateral severe pes planus is warranted.  For pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, assignment of a 50 percent rating is warranted.

For other injuries of the foot, a 10 percent rating contemplates a moderate disability; a 20 percent rating contemplates a moderately severe disability; and a 30 percent rating contemplates a severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Review of the Veteran's service treatment records reflects that in September 2001 the Veteran complained of bilateral ankle pain.  Objectively, the provider noted positive mild pes planus bilaterally.  A physical therapy consultation report dated in October 2001 notes that the Veteran's foot type was flat.  His gait was normal and active range of motion was equal bilaterally.  On assessment in October 2001 the Veteran's gait was noted to be normal.  On separation examination in February 2006, the Veteran's feet were noted to be normal.  The examiner specified that the Veteran had a normal arch.  He did not specifically indicate pes planus or other foot abnormality in the box on the examination form which listed such.

On VA examination in August 2006, the Veteran's history was reviewed.  The examiner noted that the Veteran was found to have dropped arches during service and that he was given orthotics for his boots.  The Veteran stated that he did not wear any inserts for regular shoes and had not received any supportive care since discharge.  Physical examination revealed a normal gait.  The Veteran could walk on his toes and heels without difficulty.  The examiner noted that the Veteran had no restriction of functional activities.  Range of motion of the feet was normal.  X-rays revealed a slightly flattened longitudinal arch.  All joint spaces and the bone trabecular patterns were normal.  The examiner concluded that the Veteran's supple pes planus was not of any particular importance.  The diagnosis was supple pes planus.  The examiner noted that there was no significant healed valgus present.

Records produced by R.N., M.D. indicate that the Veteran had been refused disability by VA regarding flat feet.  These records do not include any reference to assessment or treatment of the Veteran's pes planus.

The Veteran's current noncompensable evaluation contemplates bilateral pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.   Having carefully reviewed the record, the Board has determined that a compensable evaluation is not warranted.  In that regard, the Board observes that a 10 percent evaluation requires evidence showing pes planus that is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Alternatively, a compensable rating is also available where there is moderately severe disability caused by foot injury.   Here, the Veteran's pes planus has been noted to be at worst, mild.  It is manifested by flattening of the longitudinal arch.  However, the Veteran denied treatment during his 2006 VA examination, and has since not identified any evidence showing symptoms which would support a compensable evaluation for this disability.  In sum, the objective evidence shows no functional impairment as the result of the Veteran's mild pes planus.

As noted, the Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca.   However, the objective evidence does not demonstrate functional limitation due to pain or weakness that more nearly approximates the criteria for a compensable evaluation.

	Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected pes planus.  The lay and medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to an initial compensable evaluation for bilateral pes planus is denied.


REMAND


With respect to the Veteran's essential tremor of the hands, he is in receipt of a 10 percent evaluation for each hand.  This evaluation is based on mild impairment of hand movements, and is assigned as analogous to diagnostic code 8515, for incomplete paralysis of the median nerve.  The Veteran has described difficulty in performing fine motor skills and indicates that he has difficulty in his job due to the tremors.  The only VA examination of record to address the Veteran's tremors was a 2006 general medical examination.  The examiner stated that the effect on the Veteran's occupation was significant due to decreased manual dexterity.  Neither the 2006 examination report nor subsequent outpatient treatment records provide an in-depth analysis of the functional impact of the Veteran's essential tremors.  As such, it is unclear whether a higher evaluation is warranted.  The Board concludes that an appropriate examination is necessary to determine the functional impact of this disability.

The Veteran also seeks higher evaluations for his right wrist disability and associated scar.  Notably, the only reference to the scar is found in the report of the August 2006 VA joints examination.  The examiner indicated that the Veteran had a well healed incision over the wrist area, but did not further discuss whether the scar was productive of any functional impairment or pain.  While ranges of motion of the right wrist are provided in this examination report, the examiner did not address whether there was functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Board concludes that an additional examination of the Veteran's right wrist disability is also necessary.

Based on the above discussion, the Board concludes that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected essential tremor of the hands.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

The examiner should fully discuss the severity of the Veteran's tremors and their functional impact.  The examiner should also identify associated neurological symptoms (to include identification of the nerves involved) and their severity.  Any associated incomplete nerve paralysis, neuritis, or neuralgia should be characterized as mild, moderate, or severe for each upper extremity.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his right wrist disability and surgical scar.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

The examiner should identify all currently present right wrist symptoms and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Specifically, the examiner should indicate the point at which pain or any other factor limits motion. 

With respect to the surgical scar, the examiner should include a complete description of the scar and any associated functional effects, to include pain and tenderness.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


